OFFICE OF THE ATTORNEY          GENERAL   OF TEXAS
                              A&TIN                     $+&.&d+--q
                                                 kin.--*-




honorabie C. C. Benton
county Auditor
Xontague County
Montague, ~Texas

Dear Sir:

                .,.      .,




                                 s fund to their road and
                                   ther fund.n




fore, this opinion is to bo construed as applying to fines
oolleoted only in mlsdeueanor oases generally, and not to
lines collected for violation 0r certain game, fish, ana
oyster 'lavrsand other speoial statutes requiring that fines
be deposited in the State Treasury.
                                                             359


 Honorable C. C. Benton, Page 2


            Montague County~has a population of 20,442 inhabi-
  tants aocording to the 1940 Federal oensus. Therefore, the
  oounty ofricials or said co;mty must be compensated on an
  annual, salary basis es required by Article 3912e, Vernon's
  Annotnt~edCivilStatutes.
                      .   -.
            After oaremlly considering the applicable provi-
  sions of.Artlola 3912s..end Art&lee 1626, end ,1628,.Vernon*s
  Annotated Civil Stetutss;in oonneotionwlth your request,
  you are reapeotfully edvised,that it is our opinion that
  fines; other than those heretofore mentioned, when collected
  in misdemeenor.oeses,,mustbe.plaoea or deposited In the
  Road end Bridge ~FundOS the County. Of course;.the oo~~is-
  aions on such tines whioh are allowed to the.varlous oo-unty
  ofriolals'mustbe deduoted and placed In the Offioers"~%lary
  Fund of the County; and the residue of'said fine%, ashereto-
  fore stated,~must be deposited.in the Road.and Bridge Fund of
 the County, ~Generallyspeaking, in all oounties containing
  a population of'lesathan 190,000 inhabitanta aocording to
i the laat~~preaeding,Pederal.census,it is the duty of all
  cqioers  who %re compensated onan annual, salary.basisto
  charge and ,oolleot,. In the .maMer authorized by law,-all
  Sees end comission~    which are permitted by law to be as-
  sessed end oollaoted ior all oifIoiel.servicesperformed by
  them; ana when.suoh fees and commissions are oolleoted, they
  shell be deposited In the Ofricers* Salary Fund, as provided
  by the Ofricers'.SalaryLaw of thisState. However, fines are
  not fees or oommissionswithin,the purview of~the statute re-
  quiring them to be.deposIted in the Officers1 Salary Fund.‘
           Wlth.rererence to the.last portion or your ques-
 tion relative to the transfer af funds, you are advised thnt
 the Commissioners'Court has no legal authority to transfer
 fines deposited In the Road and Bridge Fund to any other fund
 of the County;,:In support of this statement, we direot your
 attention toour Opinion X0. 0-3820-A. which holds in erreot,
 among other things, that the portion of the Road and Bridge
 Fund derived rrom.flne8 and forfeitures cannot be.trans-
 rerred to eny~other fund. Vie enolose herewith aY&opy of said
 opinion for your convenienoe.,
                                      Very truly yours
                                  ATT@XMY GENER.5LOF TEXAS



                                            Ardell Viilliams

 Eno. 1